In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00030-CR



      CHARLES FRANCIS WILLIAMS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 354th District Court
                 Hunt County, Texas
                Trial Court No. 30,023




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       The clear surveillance video recording at Sharyland Utilities in Hunt County depicts two

white males working together to steal personal property from Sharyland’s premises before they

tripped an alarm. One of the men, later identified as Charles Francis Williams, wore a light blue

shirt sporting two crossed oars and the words “E. Coast … Club Coastal Rowing Team” and was

seen carrying bolt cutters. The other man, later identified as Francis Andrew Stankiewicz, wore a

dark blue shirt and can be seen on the video loading spools of copper wire onto a meter truck,

described as a “2011, half-ton, GMC, 4-wheel drive” bearing Sharyland identification on both

doors. On the video, one can see the two men scramble, once the alarm goes off, with the man in

the light blue shirt approaching Sharyland’s meter truck, standing by as his associate in the dark

blue shirt gets in, closing the door to the meter truck, and running out of the scene carrying bolt

cutters as the associate drives the meter truck away.

       Unfortunately for the pair of thieves, the meter truck was equipped with a GPS tracking

device, allowing law enforcement officers to track the truck to property owned by Katie Brown,

where authorities found Williams, Stankiewicz, a Ford Ranger truck owned by a relative of

Stankiewicz, and ultimately the Sharyland truck. Inside the Ford truck were found two pairs of

bolt cutters, other tools, and the light blue shirt. The missing copper wire, never recovered, was

valued at an estimated $180.00.




                                                 2
        Williams was convicted by a jury of theft of copper wire having a value of less than

$20,000.00.1 See TEX. PENAL CODE ANN. § 31.03(e)(4)(F)(iii) (West Supp. 2015). Williams pled

“true” to three of the State’s enhancement allegations and was sentenced to ten years’

imprisonment. On appeal, Williams argues that the evidence is not legally sufficient to support

his conviction, essentially because he was not found in possession of the stolen copper. Because

we find that Williams’ conviction is supported by legally sufficient evidence that he was a party

to the theft, we affirm the trial court’s judgment.

        In reviewing the record for the legal sufficiency of the evidence, we review all the evidence

in the light most favorable to the trial court’s judgment to determine whether any rational jury

could have found the essential elements of the offense beyond a reasonable doubt. Brooks v. State,

323 S.W.3d 893, 912 (Tex. Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S. 307, 319

(1979)); Hartsfield v. State, 305 S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d). We

review for legal sufficiency of the evidence under the direction of the Brooks opinion, while giving

deference to the responsibility of the jury “to fairly resolve conflicts in testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts.” Hooper v. State,

214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at 318–19); Clayton v. State,

235 S.W.3d 772, 778 (Tex. Crim. App. 2007).

        Legal sufficiency of the evidence is measured by the elements of the offense as defined by

a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997).



1
 In a companion case, Williams was convicted of unauthorized use of a vehicle, which he appeals in our cause number
06-15-00031-CR and which we decide today in a separate opinion.
                                                        3
The “hypothetically correct” jury charge is “one that accurately sets out the law, is authorized by

the indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict

the State’s theories of liability, and adequately describes the particular offense for which the

defendant was tried.” Id. at 240.

       Pursuant to its indictment, the State was required to prove that (1) Williams, individually

or acting together with Stankiewicz, (2) appropriated copper wire (3) valued at less than

$20,000.00 (4) without the effective consent of owner Jerry Ervin, an employee of Sharyland,

(5) with intent to deprive Ervin of the copper wire. See TEX. PENAL CODE ANN. § 31.03 (West

Supp. 2015).

       As mentioned above, the surveillance video recording is of good quality. The video shows

the two men approaching a Sharyland meter truck and service truck with tools in hand. Both men

begin canvassing the area for items to take. The men pluck items from the service truck and place

the stolen goods into the meter truck, a “2011, half-ton, GMC, 4-wheel drive” with “Sharyland

stickers on both side on the doors.” The man wearing the dark blue shirt loads several spools of

copper wire into the meter truck. According to Ervin’s testimony, the disturbance triggered

Sharyland’s alarm systems. On video, the men are seen scrambling in an effort to escape. The

man wearing the dark blue shirt drives off in the meter truck. As his accomplice drives away, the

man in the light blue shirt runs off camera while carrying bolt cutters.

       As Ervin approached the scene of the theft, he discovered that the chain-link fence had

been cut and that the thieves had stolen three rolls of copper wire, “bolt biters,” and the meter

truck. Ervin called the police and started tracking the meter truck, through use of its GPS tracking

                                                 4
system. Henry Potts, a deputy with the Hunt County Sheriff’s Office, obtained the meter truck’s

location from Ervin and informed Trooper Kent E. Layton and Deputy Ricardo Valenzuela of the

address where the meter truck had stopped.

       According to the GPS tracking device, the meter truck was located on property belonging

to Brown. Layton and Valenzuela spotted a “[m]aroon, purplish” Ford Ranger truck in front of

Brown’s home, but did not see the meter truck. They knocked on Brown’s door and, after several

minutes of questioning Brown, discovered that two white males, Stankiewicz and Williams, were

inside. Layton and Valenzuela reported their discovery to Potts, who asked them to photograph

the two male suspects. After comparing the photographs of Stankiewicz and Williams to the

suspects on the surveillance video, Potts believed that Layton and Valenzuela had captured the

thieves. Potts arrived at Brown’s home and began questioning her. According to Potts, Brown

stated that Williams and Stankiewicz arrived at her house at the same time, that Williams was

driving the Ford Ranger, and that Stankiewicz was driving a stolen meter truck. At trial, Brown

testified that Williams arrived at her home hours before Stankiewicz arrived in the stolen utility

truck. After finding the stolen meter truck on Brown’s property, officers arrested Stankiewicz and

Williams.

       Following their arrest, Stankiewicz and Williams were both interviewed by Investigator

Kelly Phillips. Phillips testified that she had met Williams before on many occasions and

positively identified him as one of the thieves depicted on the surveillance video. During the

interview, Williams admitted that he had arrived with Stankiewicz at Brown’s house, but declined

to speak further. Williams had the keys to the Ford Ranger, which was registered to one of

                                                5
Stankiewicz’s relatives. Valenzuela recognized the Ford Ranger because he had stopped the

vehicle on the night before the theft and testified that it was being driven by Stankiewicz at that

time. A search of the Ford Ranger revealed bolt cutters, other tools, and the light blue shirt, which

both Phillips and Valenzuela recognized as the shirt worn by one of the thieves in the surveillance

video.

         The surveillance footage in this case shows two thieves working together to steal items

from Sharyland. The thief wearing the light blue shirt fled Sharyland while carrying a pair of bolt

cutters. The thief’s shirt and the bolt cutters were both found in the Ford Ranger that Williams

drove to Brown’s house. Phillips, Valenzuela, and Potts all testified that they believed Williams

was the person depicted on the surveillance footage. The jury was also in a position to conduct its

own comparison of Williams to the man shown on camera. We find that the evidence was legally

sufficient to establish that Williams was one of the perpetrators of the Sharyland theft.

         Yet, Williams argues that the evidence is legally insufficient because he “was not seen to

be in direct possession of the copper wire.” Williams was charged individually and as a party to

the offense. “A person is criminally responsible as a party to an offense if the offense is committed

by his own conduct, by the conduct of another for which he is criminally responsible, or by both.”

TEX. PENAL CODE ANN. § 7.01(a) (West 2011). A “person is criminally responsible for an offense

committed by the conduct of another if . . . acting with intent to promote or assist the commission

of the offense, he solicits, encourages, directs, aids, or attempts to aid the other person to commit

the offense.” TEX. PENAL CODE ANN. § 7.02(a)(2) (West 2011). “Each party to an offense may

be charged with commission of the offense.” TEX. PENAL CODE ANN. § 7.01(b) (West 2011). The

                                                 6
surveillance footage demonstrated that Williams was an active participant in the theft. Because

Williams was charged as a party to the theft of the copper wire, which was clearly shown being

carried away by his accomplice, we conclude that the jury’s verdict of guilt was supported by

legally sufficient evidence.

       We affirm the trial court’s judgment.



                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        November 10, 2015
Date Decided:          December 1, 2015

Do Not Publish




                                                  7